                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


MEMPHIS A. PHILLIP              RANDOLPH         )
INSTITUTE, et al.,                               )
                                                 )        NO. 3:20-cv-00374
         Plaintiffs,                             )
                                                 )        JUDGE RICHARDSON
v.                                               )
                                                 )
TRE HARGETT, et al.,                             )
                                                 )
         Defendants.                             )

                                            ORDER

        On August 9, 2021, Plaintiffs filed a Motion for Attorneys’ Fees (Doc. No. 158, “Motion”).

The Motion is referred to the Magistrate Judge for decision or recommendation as appropriate.

        IT IS SO ORDERED.

                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                1

     Case 3:20-cv-00374 Document 162 Filed 08/23/21 Page 1 of 1 PageID #: 3438
